


QUESTAR CORPORATION LONG-TERM STOCK INCENTIVE PLAN


Amendment To
Restricted Stock Unit Agreements
granted to
R. Allan Bradley


This Amendment to the Restricted Stock Agreement and Restricted Stock Unit
Agreements is effective as of February 18, 2015 and is between Questar
Corporation (“Company”) and R. Allan Bradley (“Grantee”).


The parties represent as follows:


A.
Company and Grantee previously entered into a certain Restricted Stock Unit
Agreements pursuant to which Grantee was granted restricted stock units (RSUs)
of the Company’s common stock under the Questar Corporation Long-Term Stock
Incentive Plan (the “Plan”).



B.
Grantee will be retiring on June 1, 2015 and Company and Grantee desire to amend
the Restricted Stock Unit Agreements to modify the vesting provisions as set
forth herein.



In consideration of the mutual promises set forth below, the parties agree as
follows:


1.
The Restricted Stock Unit Agreements covering Grantee’s unvested RSUs as of
March 9, 2015 shall be amended to provide for the following:



a.to remove as a restriction on a portion of Mr. Bradley’s unvested RSUs his
continued employment with the Company or its affiliates. The following shares
shall continue to vest after Mr. Bradley’s retirement as follows:
Date of Grant
Unvested RSUs as of March 9, 2015
Total RSUs to vest after
June 1, 2015
RSUs vesting on
Mar. 5, 2016
RSUs vesting on
Mar. 5, 2017
RSUs vesting on
Mar. 5, 2018
Feb. 12, 2013
5,468
5,468
5,468
 
 
Feb. 11, 2014
11,275
11,275
5,638
5,637
 
Feb. 18, 2015
16,843
7,018
2,340
2,339
2,339
TOTAL
33,586
23,761
13,446
7,976
2,339



b.to remove the requirement that there be a qualifying termination of employment
following a Change in Control before any unvested RSUs vest immediately
preceding the Change in Control


2.
In consideration of the modified vesting of the RSUs above, Grantee agrees to
the following:



a.
Grantee will reasonably cooperate with Company in any matter requested by
Company relating to matters which Grantee has knowledge of based on Grantee’s
employment with Company.  Nothing herein is intended to impact the nature or
content of any information or statement that Grantee may provide. 

 
b.
Grantee shall continue to maintain the confidentiality of all confidential,
trade secret, and proprietary information of the Company.  Grantee shall return
to the Company all Company property and confidential and proprietary information
in his possession.  This agreement does not affect, modify, or terminate any
continuing obligations Grantee may have under other agreements related to the
protection of good will, inventions, and intellectual property of the Company.







--------------------------------------------------------------------------------




c.
Grantee will refrain from any defamation, libel or slander of the Company and
its respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns or tortious interference with the contracts and
relationships of the Company and its respective officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns. Grantee agrees he will not
act in any manner that might damage the business of the Company. 



d.
Grantee will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so.



e.
For the period of one year following the Effective Date of this Amendment,
Grantee will not, without the prior written consent of Company, directly or
indirectly, either on his own behalf or on behalf of any person, partnership,
limited liability company, corporation, association, or otherwise, perform any
of the services that he performed for the Company or any of its affiliated
entities for any entity or person that is engaged in a competitive business with
Company.  This restriction extends to each state where Company conducts its
business and within which Grantee performed services for Company while
employed.  For purposes of this provision, competing business means any business
that is engaged in the same or substantially same business as Company and/or
that provides the same or substantially same services as provided by Company.
    



f.
For the period of one year following the Effective Date of this Agreement,
Grantee will not solicit or encourage any current Company employees or employees
of any successor or affiliated entity of the Company, to leave their
relationship and employment with the Company or successor/affiliated entity.



3.
This Amendment shall be and is hereby incorporated in and forms a part of each
respective Restricted Stock Unit Agreement. Except as expressly provided by this
Amendment, all terms and conditions of each Restricted Stock Unit Agreement
shall remain in full force and effect.



The parties have executed this Amendment to each respective Restricted Stock
Unit Agreement on the date first above written.


 
 
Questar Corporation
 
 
 
 
 
 
 
By
 
 
 
Ronald W. Jibson
 
 
Chairman, President and CEO
 
 
 
 
 
 
 
 
R Allan Bradley
 
 
 
 
 
 





